DETAILED ACTION       
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of Group I and claims 1-14 in the reply filed on 11/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claims 5, 7, 12 and 14 recite the limitation “the payload”. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Rietman et al (US Pub 20160028478) in view of Suzuki (US Pub 20070058987) in further view of Roth et al (US Pub 20180262379).

Regarding Claim 8,  Rietman discloses an optical signal transmission apparatus, the apparatus comprising: 
a light source part (Fig 5, paragraph [58] where an apparatus (500) has a light source part (530)); 
a modulator configured to modulate an input signal (Fig 5, Fig 6, paragraphs [58][59] where the apparatus (500) has a modulator (i.e. at 510) configured to modulate an input signal); and 
a controller configured to transmit a modulated transmission signal by controlling the light source part (Fig 5, Fig 6, paragraphs [58][59] where the apparatus (500) has a controller (driver 520) configured to transmit a modulated transmission signal by controlling the light source part (530)), and wherein the modulator is configured to receive a data stream, and provide the data stream to a FSK modulator (Fig 5, Fig 6, paragraphs [58][59] where the modulator (i.e. at 510) is configured to receive a data stream (Sdata), and provide the data stream (Sdata) to a FSK modulator (step 620)). 
Rietman fails to explicitly disclose the light source part including a color LED, and wherein the modulator is configured to produce a color modulated signal based on a bit-color mapping table set in advance, and wherein the controller transmits the color modulated signal to a single identical channel by controlling the light source part.
However, Suzuki discloses   
a light source part including a color LED (Fig 1, paragraph [29] where an apparatus (1) has a light source part (13) that includes a color LED (R,G,B)), and 
wherein a modulator is configured to produce a color modulated signal based on a bit-color mapping table set in advance (Fig 1, Fig 5, paragraphs [29][32] where the apparatus (1) has a modulator (11) that produces a color modulated signal (3-bit modulation data) based on a bit-color mapping table set in advance (as shown in Fig 2)), and wherein a controller transmits the color modulated signal to a single identical channel by controlling a light source part (Fig 1, Fig 5, paragraphs [29][32][33] where the apparatus (1) has a controller (driver 12) that transmits the color modulated signal (3-bit modulation data) to a single identical channel (100) (as shown in Fig 1) by controlling the light source part (13)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus (500) and as described in Rietman, with the teachings of the apparatus (1) as described in Suzuki. The motivation being is that as shown an apparatus (1) can have a light source part (13) that includes a color LED (R,G,B), a modulator (11) that produces a color modulated signal (3-bit modulation data) based on a bit-color mapping table set in advance (as shown in Fig 2), and a controller (driver 12) that transmits the color modulated signal (3-bit modulation data) to a single identical channel (100) (as shown in Fig 1) by controlling the light source part (13) and one of ordinary skill in the art can implement this concept into the apparatus (500) as described in Rietman and have the apparatus (500) with a light source part (530) that includes a color LED (R,G,B), a modulator (i.e. at 510) that produces a color modulated signal (3-bit modulation data) based on a bit-color mapping table set in advance (as shown in Fig 2), and a controller (driver 520) that transmits the color modulated signal (3-bit modulation data) to a single identical channel (100) (as shown in Fig 1) by controlling the light source part (530) i.e. as an alternative so as to have the apparatus (500) with a known color modulation technique in order to convert bits from the modulator (i.e. at 510) into visible light and for transmitting data at a high speed because of the color LED (R,G,B) and which modification is a simple implementation of a known concept of a known apparatus (1) into another similar apparatus (500), namely,  for its improvement and for optimization and which modification yields predictable results.  
Rietman as modified by Suzuki fails to explicitly disclose the FSK modulator being configured to separate at least part of the data stream into three channels, to respectively modulate the separated data streams according to an M-ary frequency shift keying (MFSK) scheme so as to produce FSK modulated signals, and to combine the plurality of FSK modulated signals which are modulated respectively in the three channels.  
	However, Roth discloses 
a FSK modulator being configured to separate at least part of a data stream into three channels, to respectively modulate the separated data streams according to an M-ary frequency shift keying (MFSK) scheme so as to produce FSK modulated signals, and to combine the plurality of FSK modulated signals which are modulated respectively in the three channels (Fig 1, where a FSK modulator is configured to separate at least part of a data stream (D) into three channels (110), to respectively modulate the separated data streams according to an M-ary frequency shift keying (M-FSK) scheme (i.e. at FSKs 120) so as to produce FSK modulated signals, and to combine (i.e. via P/S 130) the plurality of FSK modulated signals which are modulated respectively in the three channels (110)).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FSK modulator (step 620) as described in Rietman as modified by Suzuki, with the teachings of the FSK modulator described in Roth. The motivation being is that as shown a FSK modulator can separate at least part of a data stream (D) into three channels (110), modulate the separated data streams according to an M-ary frequency shift keying (M-FSK) scheme (i.e. at FSKs 120) so as to produce FSK modulated signals, and combine (i.e. via P/S 130) the FSK modulated signals and one of ordinary skill in the art can implement this concept into the FSK modulator (step 620) as described in Rietman as modified by Suzuki and have the FSK modulator (step 620) separate at least part of the data stream (Sdata) into three channels (110), modulate the separated data streams according to an M-ary frequency shift keying (M-FSK) scheme (i.e. at FSKs 120) so as to produce FSK modulated signals, and combine (i.e. via P/S 130) the FSK modulated signals (e.g. similar to Rietman Fig 2c) i.e. as an alternative so as to have the apparatus (500) with a known FSK modulation technique where a FSK modulator divides, modulates, and combines signals and for generating the multiple FSK modulated signals at a higher speed because the FSK modulation is performed in parallel and which modification is a simple implementation of a known concept of a known FSK modulator into another similar FSK modulator (step 620), namely, for its improvement and for optimization and which modification yields predictable results.      
  
Claims 10-11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Rietman et al (US Pub 20160028478) in view of Suzuki (US Pub 20070058987) in further view of Roth et al (US Pub 20180262379) in further view of Jang et al (US Pub 10560188).

Regarding Claim 10, Rietman as modified by Suzuki and Roth fails to explicitly disclose the apparatus wherein the modulator is further configured to modulate the separated data stream based on a bit-frequency mapping table set in advance, and to map, to a preamble of the data stream, a frequency of a lowest band or a frequency of a highest band in the bit-frequency mapping table, so as to produce the FSK modulated signal.  
	However, Jang discloses 
a modulator being configured to modulate a data stream based on a bit-frequency mapping table set in advance, and to map, to a preamble of the data stream, a frequency of a lowest band or a frequency of a highest band in the bit-frequency mapping table, so as to produce a FSK modulated signal (Fig 13, Fig 17, col 19 lines 47-67, col 20 line 1 where a modulator (e.g. M-FSK coding unit 115) modulates a data stream based on a bit-frequency mapping table set in advance (e.g. as shown in Fig 17), and maps, to a preamble (e.g. Start Frame) of a data stream, a frequency of a lowest band (e.g. f0) in the bit-frequency mapping table (e.g. as shown in Fig 17), so as to produce a FSK modulated signal).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FSK modulator (step 620) as described in Rietman as modified by Suzuki and Roth, with the teachings of the modulator (e.g. M-FSK coding unit 115) described in Jang. The motivation being is that as shown a modulator (e.g. M-FSK coding unit 115) can modulate a data stream based on a bit-frequency mapping table set in advance (e.g. as shown in Fig 17), and can map, to a preamble (e.g. Start Frame) of a data stream, a frequency of a lowest band (e.g. f0) in the bit-frequency mapping table (e.g. as shown in Fig 17), so as to produce a FSK modulated signal and one of ordinary skill in the art can implement this concept into the FSK modulator (step 620) as described in Rietman as modified by Suzuki and Roth and have the FSK modulator (step 620) modulate each of the separated data streams based on a bit-frequency mapping table set in advance (e.g. as shown in Fig 17), and map, to a preamble (e.g. Start Frame) of each of the separated data streams, a frequency of a lowest band (e.g. f0) in the bit-frequency mapping table (e.g. as shown in Fig 17), so as to produce a FSK modulated signal i.e. as an alternative so as to have the FSK modulator (step 620) with known bit-frequency mapping tables for the purpose of performing a fast mapping of frequencies to data frame bits in order to generate the FSK modulated signals and which modification is a simple implementation of a known concept of a known modulator (e.g. M-FSK coding unit 115) into another similar FSK modulator (step 620), namely, for its improvement and for optimization and which modification yields predictable results.    
   
Regarding Claim 11, Rietman as modified by Suzuki and Roth and Jang also discloses the apparatus wherein the modulator is further configured to produce the FSK modulated signal by mapping a payload of the data stream to frequencies disposed at regular band intervals between the frequency of the lowest band and the frequency of the highest band in the bit-frequency mapping table (Jang Fig 13, Fig 17, col 19 lines 47-67, col 20 line 1 where the modulator (e.g. M-FSK coding unit 115) produces the FSK modulated signal by mapping a payload (e.g. 00000, 00001,…) of the data stream to frequencies (e.g. f1, f2,…) disposed at regular band intervals between the frequency of the lowest band (e.g. f0) and a frequency of a highest band (e.g. f32) in the bit-frequency mapping table (e.g. as shown in Fig 17)).  

Regarding Claim 13, Rietman as modified by Suzuki and Roth fails to explicitly disclose the apparatus wherein the modulator is further configured to produce the FSK modulated signals by mapping, to identical bit codes, frequencies different for respective channels.  
However, Jang discloses 
a modulator being configured to produce FSK modulated signals by mapping, to identical bit codes, frequencies different for respective channels (Fig 13, Fig 17, col 19 lines 47-67, col 20 line 1, where a modulator (e.g. M-FSK coding unit 115) produces FSK modulated signals by mapping, to identical bit codes (i.e. synchronous bit codes of 0), frequencies different for respective channels (i.e. frequencies f1 to f8) (as shown in Fig 17)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FSK modulator (step 620) as described in Rietman as modified by Suzuki and Roth, with the teachings of the modulator (e.g. M-FSK coding unit 115) described in Jang. The motivation being is that as shown a modulator (e.g. M-FSK coding unit 115) can produce FSK modulated signals by mapping, to identical bit codes (i.e. asynchronous bit codes of 0), frequencies different for respective channels (i.e. frequencies f1 to f8) (as shown in Fig 17) and one of ordinary skill in the art can implement this concept into the FSK modulator (step 620) as described in Rietman as modified by Suzuki and Roth and have the FSK modulator (step 620) produce FSK modulated signals by mapping, to identical bit codes (i.e. asynchronous bit codes of 0), frequencies different for respective channels (i.e. frequencies f1 to f8) (as shown in Fig 17) i.e. as an alternative so as to have the FSK modulator (step 620) with known bit-frequency mapping tables for the purpose of performing a fast mapping of frequencies to data frame bits in order to generate the FSK modulated signals and which modification is a simple implementation of a known concept of a known modulator (e.g. M-FSK coding unit 115) into another similar FSK modulator (step 620), namely, for its improvement and for optimization and which modification yields predictable results.    

Regarding claim 1, Claim 1 is similar to claim 8, therefore, claim 1 is rejected for the same reasons as claim 8.

Regarding claim 3, Claim 3 is similar to claim 10, therefore, claim 3 is rejected for the same reasons as claim 10.

Regarding claim 4, Claim 4 is similar to claim 11, therefore, claim 4 is rejected for the same reasons as claim 11.

Regarding claim 6, Claim 6 is similar to claim 13, therefore, claim 6 is rejected for the same reasons as claim 13.

Allowable Subject Matter
Claims 2, 5, 7, 9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim rejections under 35 USC 112(b) are overcome.

Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Roberts (US Pub 20140093234) and more specifically Fig 3A.

Yokoi (US Pub 20110200338) and more specifically Fig 1.

Robinson et al (US Pub 20100104277) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636